Citation Nr: 1724425	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  13-21 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for allergic rhinitis. 

2.  Entitlement to service connection for a lumbosacral strain (low back condition).

3.  Entitlement to service connection for a disability associated with numbness in the left leg, claimed as secondary to a low back condition. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from June 1989 to July 1999. 
This matter is before the Board of Veterans' Appeals (Board) on appeal from the February and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office in  St. Petersburg, Florida (hereinafter, Agency of Original Jurisdiction (AOJ)).  The February 2012 rating decision reopened the Veteran's previously denied claims of service connection for allergic rhinitis and a low back condition, and also granted service connection for allergic rhinitis and assigned an initial noncompensable rating, effective July 6, 2011.  The Veteran's claims for service connection for a low back condition and a disability associated with numbness in the left leg, claimed as secondary to a low back condition remain denied. 
The Veteran presented testimony before the undersigned Veterans Law Judge (VLJ) at a December 2016 travel board hearing.  A transcript of that hearing is of record. 
The Board notes that the Veteran submitted additional evidence after the May 2013 statement of the case, and no waiver of RO consideration is of record.  However, no waiver is needed as these claims are being remanded to the RO for further adjudication.
The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran seeks an initial compensable rating for his service-connected allergic rhinitis, service connection for a low back condition, and service connection for a disability associated with numbness in his left leg secondary to his low back condition.  

Pertinent to the claim of allergic rhinitis, the Veteran underwent VA examination in August 2011.  Subsequent to that examination, the Veteran provided testimony regarding the severity of symptoms associated with his disability, which the Board finds to be competent and credible.  The Board observes that an appropriate consideration in this case involves the impression of the Veteran's demeanor by the undersigned at his December 2016 hearing.  See Arneson v. Shineki, 24 Vet. App. 379 (2011) citing Leatherbury v. Dep't of Army, 524 F.3d 1293, 1304 (Fed. Cir. 2008) ("This requirement to defer to the [administrative judge's] credibility findings spring[s] from a fundamental notion of fairness ... [that] great deference must be granted to the trier of fact who has had the opportunity to observe the demeanor of the witnesses, whereas the reviewing body looks only at cold records.")  To this end, the undersigned noticed the Veteran was holding his nose down during the hearing, and further inquired about the symptomatology of his rhinitis.  

The Veteran stated that he often has to breathe through his mouth, because during symptom flare-ups, he experiences nasal blockage of what he estimates to be 100 percent in both nostrils.  The Veteran noted that while the flare-ups typically depend on the weather, over a one year period, he can experience approximately forty or more flare-ups, lasting days at a time.  As the testimony provided by the Veteran suggests that the severity of his allergic rhinitis may have increased to a compensable level, additional VA examination is necessary to assess the Veteran's present disability picture.  

Regarding his low back condition, the Veteran was afforded a VA examination in August 2011 to determine the nature and etiology of his claimed low back condition.  During the examination, the Veteran reported constant low back pain since 1990 after falling while lifting heavy packages during service.  The Veteran also noted that as a meal specialist he spent more than twelve hours on his feet per day, and was constantly bending, and lifting heavy boxes. 

The examiner opined that it would be speculative to determine whether the Veteran's current low back condition was the same condition diagnosed in the military, because there is no objective documentation of the Veteran having a lumbar condition in the years immediately following military service.  

At his hearing the Veteran testified that the reason he did not seek treatment post-service was because he did not have insurance and therefore he treated his disabilities with over the counter medication, including Claritin, Sudafed, and ibuprofen.  The Board finds the Veteran's testimony to be competent regarding the symptoms and circumstances surrounding his disabilities, as well as credible, particularly with his continuous complaints of both conditions throughout his service treatment records and beyond. 

When VA undertakes to provide a medical examination or opinion, it must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim ..., he must provide an adequate one....").  An examination or opinion is adequate if it is "thorough and contemporaneous," considers the Veteran's prior medical examinations and treatment, and "describes the disability ... in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123   (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A medical examination report or opinion must also "contain not only clear conclusions with supporting data but also a reasoned medical explanation connecting the two."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The Board errs by relying on an inadequate opinion.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Accordingly, the August 2011 examination regarding the Veteran's low back condition is inadequate, as it did not take into account any of the Veteran's lay testimony regarding continuing symptoms and complaints of low back pain since service.  Therefore, a new examination is necessary in order to further adjudicate the Veteran's claim. 

Lastly, at the Veteran's 2011 VA examination the examiner noted that the Veteran experienced mild numbness in both lower extremities, but there is no actual diagnosis of record addressing this occurrence, or an opinion considering whether the Veteran's low back condition causes the Veteran's currently claimed numbness in his left leg.  Thus, the claim for service connection for a disability associated with numbness in the left leg, secondary to the Veteran's low back condition must be remanded for an examination, as there is insufficient competent medical evidence to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Further, the issue is inextricably intertwined with his claim for a low back condition inasmuch that a grant of service-connection would affect the outcome of this claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Thus, further consideration of the claim must be deferred to avoid piecemeal adjudication.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, including obtaining any VA and private treatment records since the May 2013 statement of the case. 

2.  Afford the Veteran an appropriate VA examination to determine the severity of his rhinitis condition, taking into account the lay descriptions of his symptoms, and determine whether or not the Veteran's disability results in the presence of polyps, or whether the Veteran's disability is characterized by obstruction of the nasal passage of greater than 50-percent on both sides or complete obstruction on one side.  In so doing, please discuss whether the Veteran's report of nasal blockage of approximately 100 percent in both nostrils approximately forty or more is medically consistent with his allergic rhinitis.

3.  Afford the Veteran appropriate VA examinations to assess the nature and etiology of his claimed low back and left leg conditions.  

The examiner is asked to determine whether it is at least as likely as not (50 percent or greater possibility) that any diagnosed low back condition incurred in, was aggravated, or is otherwise related to the Veteran's military service, including his reported fall while carrying heavy packages documented in his service treatment records, and ten years of service as a meal specialist where he would stand for more than twelve hours per day. 

The examiner should pay special attention to the multiple complaints of low back pain in the Veteran's service treatment records, his denial of recurrent back pain on his April 1999 separation examination, his post-service September 2003 private treatment diagnosis of degenerative disc disease, and the lay evidence of record, including his hearing testimony which notes that the Veteran did not seek regular treatment post-service because he did not have health insurance.  

The examiner is advised that a lack of medical evidence post-service is insufficient rationale to support a negative nexus opinion.  The mere absence of evidence does not equate to unfavorable evidence.  However, the examiner is free to comment as to whether there is any medical reason to accept or reject the Veteran's belief that his current low back disability is related to events during service.

The examiner is also asked to determine whether it is at least as likely as not (50% of greater probability) that any disability associated with numbness in the Veteran's left leg is proximately due to, or the result of his low back condition.  If not proximately due to or the result of his low back condition, the examiner is asked to determine whether it is at least as likely as not (50 % or greater probability) that any disability associated with numbness in the Veteran's left leg is aggravated beyond the natural progress of the disability by his low back condition. 
   
A complete rationale must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 
4.  Upon completion of the above, and any additional development deemed appropriate, the AOJ should readjudicate the remanded issue(s).  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response, the appeal must be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

